NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on February 8, 2022 is acknowledged.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a tubular body as claimed having all structural and compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference, teaches or suggests such a tubular body as claimed, including such a tubular body having each of the four claimed layers (first SiC layer, first SiC fiber layer, second SiC layer, second SiC fiber layer) in the claimed structural relationships, where the tubular body comprises a groove as claimed, the SiC fibers of the first SiC fiber layer are wound along the groove, and the first SiC fiber layer and the second SiC fiber layer are separated from each other at an intersection of the SiC fiber 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782